Citation Nr: 1442505	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-22 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bladder disability.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a lung disability.

3.  Entitlement to service connection for residuals of prostate cancer.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right shoulder disability.

5.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral elbow disability.

6.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral knee disability.

7.  Entitlement to a compensable disability rating prior to January 31, 2012, and to a disability rating greater than 20 percent thereafter, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1967 in the U.S. Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A Travel Board hearing was held at the RO in June 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, including the Veteran's hearing testimony, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In a May 2013 rating decision, the RO assigned a higher 20 percent rating effective January 31, 2012, for the Veteran's service-connected bilateral hearing loss.

The Board observes that, in June 1998, it denied the Veteran's claims of service connection for a bladder disability, a lung disability, a right shoulder disability (which was characterized as a disorder of the shoulders), a bilateral elbow disability (which was characterized as a disorder of the arms), and for a bilateral knee disability.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims ("Court"), and it became final.  See 38 U.S.C.A. §§ 7104, 7266 (West 2002).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a bladder disability, a lung disability, a right shoulder disability, a bilateral elbow disability, and for a bilateral knee disability are as stated on the title page of this decision.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for bladder disability, lung disability and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In statements on an "Appeal Status Election" form dated on June 5, 2013, and date-stamped as received by the RO on June 7, 2013, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal on the issue of entitlement to a compensable disability rating prior to January 31, 2012, and to a disability rating greater than 20 percent thereafter, for bilateral hearing loss.

2.  In testimony on the record at his Board hearing on June 20, 2014, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal on the issues of whether new and material evidence has been received to reopen claims of service connection for a right shoulder disability, a bilateral elbow disability, and for a bilateral knee disability.

3.  The evidence received since the June 1998 Board decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bladder disability and lung disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met on the issues of whether new and material evidence has been received to reopen claims of service connection for a right shoulder disability, a bilateral elbow disability, and for a bilateral knee disability, and entitlement to a compensable disability rating prior to January 31, 2012, and to a disability rating greater than 20 percent thereafter, for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The Board's June 1998 decision that denied service connection for bladder disability and lung disability is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2013).

3.  New and material evidence has been received to reopen the Veteran's claims for service connection for bladder disability and lung disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, the Veteran submitted a signed "Appeal Status Election" form dated on June 5, 2013, and date-stamped as received by the RO on June 7, 2013, in which he requested withdrawal of his appeal on the issue of entitlement to a compensable disability rating prior to January 31, 2012, and to a disability rating greater than 20 percent thereafter, for bilateral hearing loss.  He also testified at his June 2014 Board hearing that he wanted to withdraw his appeal on the issues of whether new and material evidence has been received to reopen claims of service connection for a right shoulder disability, a bilateral elbow disability, and for a bilateral knee disability.  See Board hearing transcript dated June 20, 2014, at pp. 2-3.  There remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Likewise, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2007).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216, 220 (1994) (VA is not required to consider the patently incredible to be credible).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In a June 1998 decision, the Board found that claims for service connection for bladder disability and lung disability were not well-grounded.  The decision is final.  38 U.S.C.A. §§ 7104(b), 7266 (West 2002); 38 C.F.R. § 20.1100 (2013).  

The Board finds that a January 2012 opinion from Dr. R.R. constitutes new and material evidence.  For purposes of reopening the claim, the opinion is presumed credible.  Kutscherousky, 12 Vet. App. at 371.  Accordingly, new and material evidence has been received, and the claims are reopened.


ORDER

The issue of whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability is dismissed.

The issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral elbow disability is dismissed.

The issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability is dismissed.

Entitlement to a compensable disability rating prior to January 31, 2012, and to a disability rating greater than 20 percent thereafter, for bilateral hearing loss is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for bladder disability is reopened, and the claim is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for lung disability is reopened, and the claim is granted to this extent only.

	
REMAND

Having reviewed the record evidence, and although the Board regrets any additional delay caused by this remand, additional development is necessary before the underlying claims can be adjudicated on the merits.

A review of the Veteran's claims file shows that, on VA general medical examination in May 1995, he reported that he "has been on Social Security disability for two years and prior to that time worked in construction."  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the AOJ/AMC should contact SSA and attempt to obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claim(s) on appeal).

The Board also finds that an addendum opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include any records provided by SSA, should be included in the claims file.

2.  Undertake appropriate efforts to contact Dr. R.R. for a clarification of opinion.  In a January 2012 letter, Dr. R.R. noted that the Veteran was exposed to fumes of the carbon tetracholoride type, which was used as a solvent for the parts he cleaned for airplanes, and Dr. R.R. opined that the Veteran's asthma and prostate cancer more likely than not were caused by such exposures during service.  Ask Dr. R.R. to please provide a basis based on sound medical principles for finding that the Veteran's asthma and prostate cancer are etiologically due to exposure to carbon tetracholoride.

3.  Return the March 2013 VA examination report along with the claims file to the examiner for an addendum opinion.   

(a)  In addition to providing diagnoses of asthma and chronic obstructive pulmonary disease, the examiner also provided a diagnosis of granuloma of the right lung.  Please provide an opinion on whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the granuloma of the right lung is etiologically related to the Veteran's military service, to include in-service complaints of cough with hemoptysis and exposure to various chemicals, such as jet fuel and solvents for cleaning engine parts as a jet engine mechanic.

(b)  In light of articles* received in June 2014 noting exposure to hydrocarbons is a risk factor in the pathophysiology of pulmonary dysfunction and risk of developing prostate cancer, please provide an opinion on whether it is at least as likely as not (i.e., a 50 percent or greater probability) that asthma, chronic obstructive pulmonary disease, and granuloma of the right lung are etiologically related to exposure to hydrocarbons.  *See Exposure to Petroleum Hydrocarbon:  Implications in Lung Lipid Peroxidation and Antioxidant Defense System in Rat and Prostate Cancer Risk from Occupational Exposure to Polycyclic Aromatic Hydrocarbons. 
 
All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


